Citation Nr: 0309267	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  95-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to May 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that, in pertinent part, denied the above claims.

In September 1998, the veteran's claims file was transferred 
to the Waco, Texas, RO, for further adjudication.

This matter was previously before the Board in June 2002, at 
which time the Board re-opened the issue of entitlement to 
service connection for a bilateral ankle disability and 
determined that additional development was required prior to 
further disposition of the matter.  The Board also held the 
issue of entitlement to service connection for rheumatoid 
arthritis in abeyance until the completion of the requested 
development.

The requested development having been completed, the case is 
returned to the Board for appellate review.  The issue of 
entitlement to service connection for rheumatoid arthritis 
will be addressed in the Remand portion of this decision.


FINDING OF FACT

The veteran's bilateral ankle disability is related to 
repeated parachute jumping during his period of active 
service.


CONCLUSION OF LAW

A bilateral ankle disability was incurred as a result of 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty To Notify And Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 1993, 
October 1995, and March 1999 rating decisions; December 1996 
Hearing Officer's Decision; June 1995 Statement of the Case 
(SOC); November 1995 and April 2002 Supplemental Statements 
of the Case (SSOC); and June 2002 Board Remand.  He was 
specifically told about the requirements to establish 
entitlement to service connection for a bilateral ankle 
disability, and of the reasons that the evidence in his case 
was inadequate.  

The Board further notified the veteran by letters dated in 
September 2002 and March 2003 of which information and 
evidence he was to provide to VA and what VA had done on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA medical treatment records, and private 
treatment records, as set forth below.  There is no 
indication of relevant medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a pertinent VA examination in 
March 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection For A Bilateral Ankle Disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's Certificate Of Release Or Discharge From Active 
Duty (DD Form 214) notes that he was in receipt of the 
parachutist badge.

A service medical record dated in July 1979 shows that the 
veteran reported a two day history of a painful right ankle.  
He denied any action or injury that could have accounted for 
the pain.  The assessment was minor strain to muscle over the 
tarsals of the right foot.

A service medical record dated in May 1980 shows that the 
veteran reported left foot pain following trauma after 
jumping over a fence.  The assessment was rule out calcaneal 
fracture.  The X-ray was negative of any fracture.  The 
veteran was placed on crutches for seven days and restricted 
from running, parachute jumping or prolonged walking or 
standing for over ten minutes for two weeks.

A VA examination was conducted in June 1988.  The examiner 
noted full range of motion in all joints without pain or 
tenderness.

In March 1993, the veteran filed an initial claim, in 
pertinent part, for service connection for a bilateral ankle 
disability.

A VA examination report dated in May 1993 shows that the 
veteran reported having spent much of his military career 
with an airborne unit.  He reported hurting both ankles 
during training for parachute jumps.  He stated that he did 
not have casts for his ankles, but they were swollen, with 
the left was worse than the right.  X-rays of the ankles 
demonstrated no significant bony abnormality and no 
significant soft tissue swelling. The diagnosis was post-
traumatic arthralgia of both ankles.

In March 1994, the veteran submitted a  Statement in Support 
of Claim (VA Form 21-4138) seeking review of his ankle 
disability.  He asserted that he had injured his ankles on 
several jumps as a member of the 82nd Airborne.  He stated 
that the pain usually went away.  He also reported that, as a 
medic, he had access to treatment without documentation.  He 
added that he was being seen by a VA rheumatologist.

A VA bone scan performed in January 1994 revealed mild 
increased radiotracer uptake seen in the ankles bilaterally, 
probably due to degenerative changes.  An impressions of no 
definite evidence of inflammatory arthritic activity and 
probable degenerative changes in areas outlined was provided. 

In April 1996, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that he hurt his ankles during a parachute jump at the same 
time that he injured his knees.  He indicated that he was 
treated after the initial injury for various "sprains and 
things," but that such might not be documented, as he was a 
medic.  He noted that he first sought treatment for his ankle 
subsequent to service in 1990.

In a statement received in April 1998, the veteran stated 
that he had pain and swelling in both of his ankles.  He 
attributed this to the braces he wore on his knees. He also 
stated that the braces caused him to walk differently and 
caused his ankles to hurt and swell.

VA outpatient treatment records received in October 1998 
reveal that the veteran reported tenderness and swelling in 
the left ankle in October 1996, with an assessment of 
seronegative arthritis.  Ongoing treatment for generalized 
complaints of pain, with diagnoses of rheumatoid arthritis, 
seronegative arthritis, and rule out rheumatoid arthritis 
were reported, without further specific findings relevant to 
the ankles.

A VA orthopedic examination report dated in March 2003 shows 
that the veteran reported that he was a flight medic while in 
service and had to jump numerous times, more than 100 times 
off a parachute while he was there.  He had repeated pain in 
the ankles and his feet, although he did it documented as 
often because he was himself a medic.  He reports that he had 
problems both knees, which required that he wear braces since 
1992.  He described that because of wearing the braces and 
also because of the repeated parachute jumps, he had current 
problems with both ankles.  He would get pain and aching in 
both his ankles, left one more than right, occasional 
swelling, redness and heat.  He also described stiffness, 
instability and weakness.  The impression was chronic 
bilateral strain of the ankles.

The examiner reviewed the claims folder and opined that 
although the veteran did have rheumatoid arthritis, the 
problems with his ankles could be more likely than not 
related to his repeated parachute jumping while in the 
service.  In addition, the gait modification because of 
wearing the heavy braces for his knee degenerative joint 
disease was at least as likely as not related to his ankle 
disorder.

The veteran alleges that he has a current bilateral ankle 
disability which is the result of his period of active 
service.  Review of the service medical records shows that 
during service, he did indeed qualify for a parachutist's 
badge.  He was also treated on two occasions for reported 
symptoms associated with the right and left ankle.  Although 
there were no immediate residuals of the inservice reports of 
bilateral ankle symptomatology, the post-service medical 
evidence tends to support the veteran's assertions that he 
has a current bilateral ankle disability related to his 
period of active service.

The May 1993 VA examination report showed a diagnosis of 
post-traumatic arthralgia of both ankles.  The January 1994 
bone scan showed degenerative changes of the ankles.  
Outpatient treatment records in October 1996 show tenderness 
and swelling in the left ankle with an assessment of 
seronegative arthritis.  Most significantly, in the March 
2003 VA examination report, based upon a thorough review of 
the veteran's claims folder, the examiner concluded that the 
veteran has a current bilateral ankle disability that is more 
likely than not related to his repeated parachute jumping 
while in service.  The Board places great weight of probative 
value on the examiner's conclusion as it was based upon 
review of the entire claims file, as well as physical 
examination of the veteran.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

After having considered all of the evidence of record, the 
Board concludes that the evidence supports the conclusion 
that the veteran's currently diagnosed chronic bilateral 
ankle strain was of service origin.  There appears to be no 
medical opinion evidence to the contrary.  The evidence is at 
the very least in equipoise.  Thus, the benefit of the doubt 
rule is for application; see 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2002); and entitlement to service connection for a 
bilateral ankle disability is granted. 


ORDER

Entitlement to service connection for a bilateral ankle 
disability is granted.


REMAND

As previously indicated in its June 2002 Decision, the Board 
recognized that the RO in October 1995 denied the veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis.  In November 1995 the issue was included in a 
SSOC, and in December 1996 in a Hearing Officer's Decision.  
During the April 1996 hearing, the hearing officer indicated 
that a substantive appeal was being accepted on that issue.  
However, a notice of disagreement with regard to the October 
1995 rating decision had not previously been filed.  

The SSOC issued in December 1996 inaccurately indicated that 
all the issues contained were on previous statements and that 
response was optional.  It appears that the RO considered the 
claim for service connection for rheumatoid arthritis as part 
of the claims for disability of various joints.  However, the 
systemic nature of this disability extends beyond 
consideration of the veteran's specific claims for 
disabilities of the bilateral ankles, left shoulder, and left 
elbow due to trauma.  As such, the Board interpreted the VA 
Form 9, received in April 1996, as a notice of disagreement 
with the October 1995 denial.

Accordingly, a remand of the issue of entitlement to service 
connection for rheumatoid arthritis is necessary for issuance 
of a proper SOC with notice to the veteran.  See 38 C.F.R. § 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996). After the RO has been given the opportunity 
to cure such a defect, the claim will be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) ("absent an NOD, an SOC and a Form 1-9 [substantive 
appeal], the BVA was not required-- indeed, it had no 
authority--to proceed to a decision") (citation omitted).

Accordingly, the case is REMANDED to the RO for the 
following:

Provide the veteran a statement of the case 
addressing the issue of entitlement to 
service connection for rheumatoid arthritis.  
Notify him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



